Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 1 of 19




           EXHIBIT 2
                Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 2 of 19




                                                      Voip-Pal.com, Inc. v. Google, Inc.,



                                                            EXHIBIT 2.A
Patent 10,218,606                             Hangouts and Duo

1. A method for routing communications in     Hangouts and Duo route a communication in a packet switched communication system between a
a packet switched communication system        first participant device associated with a first participant and a second participant device associated
between a first participant device            with a second participant, the first and second participant devices being associated with first and
associated with a first participant and a     second network elements.
second participant device associated with a
second participant, the first and second      The first participant device and the second participant device each comprise a mobile device running
participant devices being associated with     a version of the Hangouts or Duo application. These mobile devices are coupled to a network of
first and second network elements of the      servers and gateways controlled by Google. Hangouts and Duo utilize multiple servers in nodes
communication system, respectively, the       and/or clusters each connected to multiple mobile devices and networked via local and wide area
method comprising:                            networks. Hangouts and Duo allow a mobile device running the Hangouts or Duo application to
                                              send a communication to another mobile device that is also running the Hangouts or Duo
                                              application.




                                                                         1
Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 3 of 19




                        Voip-Pal.com, Inc. v. Google, Inc.,




                https://play.google.com/store/apps/details?id=com.google.android.talk&hl=en




                                         2
Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 4 of 19




                       Voip-Pal.com, Inc. v. Google, Inc.,




                https://apps.apple.com/us/app/hangouts/id643496868



                                         3
Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 5 of 19




                        Voip-Pal.com, Inc. v. Google, Inc.,




                https://play.google.com/store/apps/details?id=com.google.android.apps.tachyon



                                         4
Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 6 of 19




                    Voip-Pal.com, Inc. v. Google, Inc.,




                                    5
                Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 7 of 19




                                                     Voip-Pal.com, Inc. v. Google, Inc.,



                                             https://apps.apple.com/us/app/google-duo/id1096918571

                                             “Simple, high quality video calls for smartphones, tablets, computers, and Smart Displays like the
                                             Google Nest Hub Max.” See: https://duo.google.com/about/

receiving, by at least one processor, a      Hangouts and Duo include processing by the mobile application, running on the mobile device as
second participant identifier associated     well as processing by one or more Google servers. One or more of the processors on the mobile
with the second participant device, in       device receives an input from the user to select the second participant. The user input, which may
response to initiation of a communication    comprise a partial name associated with a user and/or a partial number associated with a user
from the first participant device to the     represents the second participant identifier. The first participant is registered with Hangouts or Duo
second participant device, the first         and has a Hangouts or Duo identifier, which represents a first participant identifier.
participant device being associated with a
first participant identifier;




                                             https://support.google.com/hangouts/answer/3110347?co=GENIE.Platform%3DAndroid




                                                                        6
                  Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 8 of 19




                                                        Voip-Pal.com, Inc. v. Google, Inc.,




                                                https://support.google.com/duo/answer/7538935?co=GENIE.Platform%3DAndroid

causing the at least one processor to access    One or more processors on the mobile device access data stored on the mobile device and/or data
at least one memory storing a first             stored on a Google server to locate the contact list for the first participant. This information is
participant profile identifying at least one    specific to the first participant and represents at least part of the first participant profile.
first participant attribute;

processing the second participant identifier    One or more processors on the mobile device process the selection of a user and retrieve a Hangouts
and the at least one first participant          or Duo identifier or phone number associated with the displayed information. When the user enters
attribute, using the at least one processor,    a partial name or partial number into the search box, a list of matching contacts is presented. Each
to produce a new second participant             of the listed contacts is a Hangouts or Duo user and has an associated identifier. The Hangouts or
identifier based on at least one match          Duo identifier, username or phone number of a selected contact represents the new second
between the second participant identifier       participant identifier.
and the at least one first participant
attribute;

processing the new second participant           Hangouts and Duo determine if the first participant device is associated with the same network
identifier, using the at least one processor,   element as the second network element. For example, the first participant device and the second
to determine whether the second network         participant device may be serviced by the same node or cluster or a different node or cluster. On
element is the same as the first network        information and belief, Hangouts and Duo are large scale services that operates on multiple
element;                                        distributed nodes coupled to each other over a wide area network. On information and belief, the
                                                Hangouts and Duo network elements are organized into nodes and clusters and geographically
                                                distributed. The first participant device and the second participant device may be serviced by the
                                                same network element or cluster or a different network element or cluster. Thus, routing of
                                                communications between devices can take place on the same node and/or cluster or may require that
                                                communications go between nodes and/or clusters.



                                                                           7
                 Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 9 of 19




                                                       Voip-Pal.com, Inc. v. Google, Inc.,

                                               https://cloud.google.com/kubernetes-engine/docs/concepts/cluster-architecture
                                               https://cloud.google.com/kubernetes-engine/docs/concepts/node-pools

when the second network element is             Hangouts and Duo produce a routing message that identifies an address of an address associated
determined to be the same as the first         with the first network element when the first and second network elements are the same.
network element, producing a routing
message identifying a first network address    On information and belief, Hangouts and Duo nodes and/or clusters operate to serve multiple
associated with the first network element,     devices. Thus, in the case that the first and second devices are served by the same Hangouts or Duo
using the at least one processor; and          node and/or cluster, a routing message is produced that causes the communication to be established
                                               through the same Hangouts or Duo node and/or cluster.


when the second network element is             Hangouts and Duo produce a routing message that identifies an address associated with the second
determined not to be the same as the first     network element when the first and second network elements are not the same.
network element, producing a routing
message identifying a second network           On information and belief, Hangouts and Duo nodes and/or clusters are geographically distributed
address associated with the second network     and coupled via the Internet and/or other wide area networks. In the case that the first and second
element, using the at least one processor;     devices are served by different Hangouts or Duo nodes and/or clusters, a routing message is
                                               produced that causes the communication to be established from the first node and/or cluster to the
                                               second node and/or cluster.




wherein the packet switched                    Hangouts and Duo use Google’s communication system infrastructure to attempt to establish
communication system attempts to               communication from the first participant device to the second participant device.
establish the communication from the first
participant device to the second participant
device based on at least one network
address identified in the routing message.

14. The method of claim 1, wherein the         Hangouts and Duo are controlled by Google.
packet switched communication system is
controlled by a system operator, the
method further comprising:




                                                                          8
                Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 10 of 19




                                                      Voip-Pal.com, Inc. v. Google, Inc.,

receiving a third participant identifier      Hangouts and Duo allow communications to be placed to multiple parties. Subsequent to the
associated with a third participant device,   communication of claim 1, a communication may be established from the first participant device to a
wherein the third participant device is not   third participant device.
associated with either the first network
element or the second network element;        For example, after establishing a communication between the first communication device and the
and                                           second communication device, both of which are Hangouts or Duo users, the first participant device
                                              may attempt to establish a communication with a third participant device identified by a phone
                                              number that is not a Hangouts or Duo user (e.g., a mobile phone or landline on the PSTN).




                                                                        9
                Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 11 of 19




                                                      Voip-Pal.com, Inc. v. Google, Inc.,




                                              https://support.google.com/hangouts/answer/3187125

producing a routing message identifying a     Hangouts and Duo produce a routing message identifying a gateway to the PSTN when the
gateway to an external communication          destination device is not associated with a Hangouts or Duo user. This causes a further
system that is not controlled by the system   communication to be established to the third participant device.
operator, using the at least one processor,



                                                                       10
                Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 12 of 19




                                                   Voip-Pal.com, Inc. v. Google, Inc.,

to cause a further communication to be
established to the third participant device.

15. The method of claim 14 wherein at     Hangouts and Duo can route a communication to the PSTN in the case that the third participant
least a portion of the external           identifier is a PSTN number.
communication system is a public switched
telephone network (PSTN) communication
system, and wherein the third participant
identifier comprises a public switched
telephone network (PSTN) number.




                                                                    11
               Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 13 of 19




                                                      Voip-Pal.com, Inc. v. Google, Inc.,


                                                            EXHIBIT 2.B
Patent 10,218,606                             Google Home

1. A method for routing communications in     Google Home routes a communication in a packet switched communication system between a first
a packet switched communication system        participant device associated with a first participant and a second participant device associated with a
between a first participant device            second participant, the first and second participant devices being associated with first and second
associated with a first participant and a     network elements.
second participant device associated with a
second participant, the first and second      The first participant device and the second participant device each comprise a Google Home device,
participant devices being associated with     for example, Google home automation and smart speaker devices including devices branded as
first and second network elements of the      Google Home and Google Nest. These devices are coupled to a network of servers and gateways
communication system, respectively, the       controlled by Google. On information and belief, Google Home utilizes multiple servers in nodes
method comprising:                            and/or clusters each connected to multiple communication devices and networked via local and wide
                                              area networks. Google Home allows a device to communicate with another Google Home device.




                                                                        12
                Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 14 of 19




                                                 Voip-Pal.com, Inc. v. Google, Inc.,




                                          https://support.google.com/googlenest/answer/7029485?co=GENIE.Platform%3DAndroid

receiving, by at least one processor, a   Google Home includes processing by the smart speaker as well as processing by one or more Google


                                                                  13
                Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 15 of 19




                                                       Voip-Pal.com, Inc. v. Google, Inc.,

second participant identifier associated       servers. One or more of the processors on the mobile device and/or Google servers receives an input
with the second participant device, in         from the user to select the second participant. The user input, which may comprise a spoken name
response to initiation of a communication      or a spoken number associated with a user represents the second participant identifier. The first
from the first participant device to the       participant is registered with Google and has an identifier and/or username, which represents a first
second participant device, the first           participant identifier.
participant device being associated with a
first participant identifier;




                                               https://support.google.com/googlenest/answer/9165631?co=GENIE.Platform%3DAndroid

causing the at least one processor to access   One or more processors on the mobile device access data stored on the mobile device and/or data
at least one memory storing a first            stored on a Google server to locate the contact list for the first participant. This information is
participant profile identifying at least one   specific to the first participant and represents at least part of the first participant profile.
first participant attribute;

processing the second participant identifier   One or more processors on the mobile device process the selection of a user and retrieve a Hangouts
and the at least one first participant         identifier or phone number associated with the displayed information. When the user speaks a
attribute, using the at least one processor,   contact name, a matching contact is selected. The matching contact is a Google user and has an
to produce a new second participant            associated identifier. The Google identifier, username or phone number of a selected contact



                                                                         14
                Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 16 of 19




                                                        Voip-Pal.com, Inc. v. Google, Inc.,

identifier based on at least one match          represents the new second participant identifier.
between the second participant identifier
and the at least one first participant
attribute;




                                                https://support.google.com/googlenest/answer/9165631?co=GENIE.Platform%3DAndroid

processing the new second participant           Google Home determines if the first participant device is associated with the same network element
identifier, using the at least one processor,   as the second network element. For example, the first participant device and the second participant
to determine whether the second network         device may be serviced by the same node or cluster or a different node or cluster. On information
element is the same as the first network        and belief, Google Home is a large scale service that operates on multiple distributed nodes coupled
element;                                        to each other over a wide area network. On information and belief, the Google Home network
                                                elements are organized into nodes and clusters and geographically distributed. The first participant
                                                device and the second participant device may be serviced by the same network element or cluster or
                                                a different network element or cluster. Thus, routing of communications between devices can take
                                                place on the same node and/or cluster or may require that communications go between nodes and/or
                                                clusters.

                                                https://cloud.google.com/kubernetes-engine/docs/concepts/cluster-architecture
                                                https://cloud.google.com/kubernetes-engine/docs/concepts/node-pools

when the second network element is              Google Home produces a routing message that identifies an address of an address associated with
determined to be the same as the first          the first network element when the first and second network elements are the same.
network element, producing a routing
message identifying a first network address     On information and belief, Google Home nodes and/or clusters operate to serve multiple devices.



                                                                          15
                Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 17 of 19




                                                       Voip-Pal.com, Inc. v. Google, Inc.,

associated with the first network element,     Thus, in the case that the first and second devices are served by the same Google Home node and/or
using the at least one processor; and          cluster, a routing message is produced that causes the communication to be established through the
                                               same Google Home node and/or cluster.


when the second network element is             Google Home produces a routing message that identifies an address associated with the second
determined not to be the same as the first     network element when the first and second network elements are not the same.
network element, producing a routing
message identifying a second network           On information and belief, Google Home nodes and/or clusters are geographically distributed and
address associated with the second network     coupled via the Internet and/or other wide area networks. In the case that the first and second
element, using the at least one processor;     devices are served by different Hangouts nodes and/or clusters, a routing message is produced that
                                               causes the communication to be established from the first node and/or cluster to the second node
                                               and/or cluster.




wherein the packet switched                    Google Home uses Google’s communication system infrastructure to attempt to establish
communication system attempts to               communication from the first participant device to the second participant device.
establish the communication from the first
participant device to the second participant
device based on at least one network
address identified in the routing message.

14. The method of claim 1, wherein the         Google Home is controlled by Google.
packet switched communication system is
controlled by a system operator, the
method further comprising:

receiving a third participant identifier       Google Home allows communications to be placed to multiple parties. Subsequent to the
associated with a third participant device,    communication of claim 1, a communication may be established from the first participant device to a
wherein the third participant device is not    third participant device.
associated with either the first network
element or the second network element;         For example, after establishing a communication between the first communication device and the
and                                            second communication device, both of which are Google Home users, the first participant device
                                               may attempt to establish a communication with a third participant device identified by a phone



                                                                         16
Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 18 of 19




                        Voip-Pal.com, Inc. v. Google, Inc.,

                number that is not a Google user (e.g., a mobile phone or landline on the PSTN).




                                         17
                Case 6:20-cv-00269-ADA Document 1-2 Filed 04/03/20 Page 19 of 19




                                                       Voip-Pal.com, Inc. v. Google, Inc.,

                                               https://support.google.com/googlenest/answer/7363847?co=GENIE.Platform%3DAndroid

producing a routing message identifying a      Google Home produces a routing message identifying a gateway to the PSTN when the destination
gateway to an external communication           device is not associated with a Google user. This causes a further communication to be established to
system that is not controlled by the system    the third participant device.
operator, using the at least one processor,
to cause a further communication to be
established to the third participant device.

15. The method of claim 14 wherein at     Google Home can route a communication to the PSTN in the case that the third participant identifier
least a portion of the external           is a PSTN number.
communication system is a public switched
telephone network (PSTN) communication
system, and wherein the third participant
identifier comprises a public switched
telephone network (PSTN) number.




                                                                         18
